Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 2009/0280450).
Kuo discloses a dental anchor application appliance 112 for mounting one or more pre-formed anchors 104, 106 (Figure 5).  The appliance 112 includes a body having a receiving structure 114 located within an anchor locating area for holding the at least one anchor 104, 106 in a fixed position and orientation with respect to a tooth to which it is to be bonded.  Upon bonding the receiving structure 114 is configured to release the anchor (note the last 
In response to the present rejection applicant amended the claims to require that the dental anchor be “pre-formed” and argues that the Kuo anchor does not meet the “pre-formed” anchor limitation.   The examiner notes, that applicant’s specification appears to present no particular definition of a “pre-formed” anchor.   The Kuo “shell” 104 filled with a curable “filler” 106 reasonably meets the “pre-formed” limitation because the shape and size of the shell is formed and fixed before use with the applicator appliance (note particularly paragraph [0029]).  There is no reasonable disclosure that the “pre-formed” limitation requires an anchor to be completely cured before prior to use with the application appliance.  The Office is required to give claims there broadest reasonable interpretation consistent with the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2009/0280450) in view of Kopelman et al (US 7,347,688).
	With regard to claim 6, Kuo does not appear to disclose how the anchor placement appliance/template 112 is formed.  Kopelman et al, however, for a similar anchor placement appliance/template 100 teaches that it may be formed through a stereolithography (a type of 3D printing) process (note column 12, line 8-24).  To have merely constructed the Kuo appliance/template 112 in a prior art manner as is known in the art as evidenced by Kopelman et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	

With regard to claims 7-13, to the limited extent that one were to interpret the “pre-formed” limitation as requiring a fully cured anchor, then it is noted that at paragraph [0009] Kuo clearly teaches the prior art use of a fully cured anchor, to have merely used the Kuo anchor application appliance for the prior art fully cured anchors would have been obvious to one of ordinary skill in the art.  Further, if one interpreted the “pre-formed anchor being printed three-dimensionally” as positively requiring a 3D printing step of the anchor, then one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have used the prior art stereolithography process disclosed by Kopelman et al to form the anchors.  Applicant’s speicification provides not detailed or novel method of 3D printing, only broad high level of generality statements that such a prior art method may be used.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712